Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to September 24, 2019.
Applicant's election with traverse of Group I, claims 1-14 in the reply filed on 6/21/22 is acknowledged.  The traversal is on the ground(s) that searching both groups would not be a serious burden.  This is not found persuasive because the distinct inventions require a different search and different consideration.  For example, the present composition claims have issues under 35 USC 101 and the method claims do not.  Further, the method claims as presented cannot be effectively searched regarding the composition.
The requirement is still deemed proper and is therefore made FINAL.

A reading of the specification reveals the point of novelty is directed to a method of increasing the phytonutrient production and thereby level in a subject in need thereof by the following steps:  
determining a level of phytonutrients in a subject to identify phytonutrients that are at a low level;
culturing a fecal sample from the subject with the phytonutrients at a low level; 
measuring the resulting metabolic products from the phytonutrients over time;
determining the subject's metabolic fingerprint to determine which phytonutrients are not metabolized by the subject's microbiome;
selecting probiotics that metabolize the unmetabolized phytonutrients; and
administering to the subject the phytonutrients and the selected probiotics that metabolize the phytonutrient, thereby increasing the level and production of the metabolized phytonutrients in the subject.  All of these steps must be performed to accomplish the method as taught by the specification.  (No novelty is seen in the resultant composition administered.)  However, this has not been clearly claimed.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson.
Williamson (Biochemical Pharmacology) entitled "Role of the Small Intestine, Colon and Microbiota in Determining the Metabolic Fate of Polyphenols" teaches in the abstract, pathways from substrate to final microbial catabolite of polyphenols, and the species of bacteria and enzymes involved, are considered.  The composition of the microbiome can be modulated in vivo by supplementation with polyphenols.  On page 25 column 1 last full paragraph, flavonols, flavonones and anthocyanins exist in plants as glycosides, where the predominant attached sugars are glucose and rhamnose.  They many be absorbed in the colon after chemical modification by the colonic microbiota, then appear in the blood, and are then excreted in the urine or bile.  Some unabsorbed substrate and catabolites are voided in the feces.  The effects of the microbiota on the polyphenols and how the polyphenols affect the microbiota are of interest.  On page 26 column 1 discusses the metabolism specifically of hesperidin where the microbiota cleave the rhamnose from hesperidin which is critical as intact hesperidin is not absorbed passively, but hesperitin after removal of the two sugars is readily absorbed.  The absorption, metabolism and excretion of hesperidin shows substantial inter-individual variation.  This similarly applies to quercetin.  On page 30 column 1 last paragraph the polyphenols modulate the composition of the gut microbiota.  This has been studied in vitro by incubating the polyphenols with fecal flora as well as introducing a particular probiotic microorganism.  On page 30 column 2 first full paragraph discusses fecal metabolism of pomegranate juice and the inter-individual variation found in both the microbiome and metabolism.  On page 31 column 2 last paragraph not all species of Lactobacillus and Bifidobacterium found in the human microbiota are able to metabolize polyphenols.  On page 33 column 2 last full paragraph combining different polyphenols and other phytonutrients is discussed.  On page 35 column 1 first full paragraph, both the catabolites and untransformed substrates may function as prebiotics capable of modulating the human gut microbiota composition.
The claims may differ from Williamson in that both polyphenols and a specifically selected probiotic that metabolizes the desired polyphenols are administered together.
Theilmann (2020/0222474) entitled "Compositions and Methods for Increasing Phytochemical Bioavailability and Bioactivity" teaches in paragraph 48, compositions that include a probiotic and a prebiotic plant glycoside where the bacterial strain converts the plant glycoside into a bioactive aglycone or derivative thereof.  It may be in the form of a nutritional supplement or food.  In paragraph 52 the composition can be used to treat a disorder or disease associated with the phytochemical or the bacterial strains able to render them bioavailable.  In paragraph 53 the probiotic may be Lactobacillus.  See the claims. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to treat a subject with both polyphenols and selected probiotics because Williamson teaches that one can determine if a subject is or is not metabolizing a polyphenol and one can determine which Lactobacilli or Bifidobacterium metabolize that polyphenol.  And Theilmann teaches treating the subject with both the phytochemical and the appropriate probiotic that metabolizes that phytochemical.  So if it is desired that a subject metabolize a beneficial polyphenol, but currently is not, it would have been obvious to administer both the polyphenol and the microorganism that metabolizes the polyphenol in view of Theilmann.  As taught by Williamson and other references cited herein, the metabolism of many common polyphenols is well characterized as to what their metabolites are and how they are metabolized by microorganisms.  All the compounds in claims 13 and 14 are conventional in this art.  Regarding claim 5 directed to multiple phytonutrients, Williamson tests for multiple polyphenols and multiple metabolites with the fecal incubation shown.  And it is common for one who takes probiotics, particularly the most common two, Lactobacilli and Bifidobacterium, to also consume foods that contain polyphenols.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Faria (J of Agricultural and Food Chemistry) teaches interplay between anthocyanins and gut microbiota, particularly Lactobacilli and Bifidobacterium.  Data supports changing the gut microbiota by means of prebiotics and/or probiotics may participate in the control of several parameters in metabolic diseases.
Trost (Food Research Int) teaches microbiome processing of dietary polyphenols with fecal testing as well as the effects of the diet on the microbiome and effects of the microbiome on the diet.
Ladirat (J of Microbiological Methods) teaches high throughput fecal analysis.
Yao (2020/0181654) teaches aglycone production promoters.
Larosa (J of Nutritional Biochem) teaches metabolism of pomegranate extract in the colon.
Liu (Cellular Physiology) teaches metabolism of hesperidin and hesperitin.
Iyer (Nutrients) teaches gut microbial metabolism and intestinal barrier function.
Singh (Trends in Food Science & Technology) teaches metabolism of phytochemicals.
Tripp (2021/0038656) teaches administering probiotics and phytochemicals to improve health.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916. The examiner can normally be reached M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RALPH J GITOMER/Primary Examiner, Art Unit 1655